Exhibit 10.1

 

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”), between
YogaWorks, Inc., a Delaware corporation (the “Company”) (as successor in
interest to Whole Body, Inc., a Delaware corporation) and Vance Chang, an
individual (“Executive”), is entered into effective as of April 18, 2019 (the
“Effective Date”), and amends that certain Employment Agreement, effective as of
January 1, 2017 (the “Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement.

 

1.

Amendment to Section 4(b)(i). Section 4(b)(i) of the Agreement is hereby amended
by adding the following provision as Section 4(b)(i)(D) of the Agreement:

(D) All unvested securities that Executive has in the Company or any of its
affiliates as of the Date of Termination shall continue to vest during the
Severance Period.

 

2.

Miscellaneous.

(a) Continuing Validity. Except as expressly modified by this Amendment, the
Agreement remains in full force and effect.

(b) Counterparts. This Amendment may be executed in two or more counterparts and
by electronic signature, each of which shall be deemed an original and all of
which shall together constitute one and the same instrument.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

COMPANY:

YogaWorks, Inc.

By: /s/ Rosanna McCollough
Name: Rosanna McCollough
Title: Chief Executive Officer

EXECUTIVE:

/s/ Vance Chang
Vance Chang

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Employment Agreement.]

 